PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1899


CHAMPION PRO CONSULTING GROUP, INC.; CARL E. CAREY, JR.,
PH.D.,

                 Plaintiffs - Appellants,

           v.

IMPACT SPORTS FOOTBALL, LLC; MITCHELL FRANKEL; TONY FLEMING;
MARVIN AUSTIN,

                 Defendants - Appellees,

           and

ROBERT QUINN; CHRISTINA WHITE,

                 Defendants,

           and

NORTH CAROLINA DEPARTMENT SECRETARY OF STATE,

                 Third Party Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00027-WO-LPA)


Argued:   October 27, 2016                   Decided:   December 22, 2016


Before WILKINSON and TRAXLER, Circuit Judges, and Bruce               H.
HENDRICKS, United States District Judge for the District              of
South Carolina, sitting by designation.
Affirmed by published opinion.       Judge Hendricks wrote    the
opinion, in which Judge Wilkinson and Judge Traxler joined.


ARGUED: Kevin James Dolley, James Carter Keaney, LAW OFFICES OF
KEVIN J. DOLLEY, LLC, St. Louis, Missouri, for Appellants.
Peter Robert Ginsberg, PETER R. GINSBERG LAW, LLC, New York, New
York, for Appellees.    ON BRIEF: Laura Spencer Garth, Mark J.
Obermeyer, LAW OFFICES OF KEVIN J. DOLLEY, LLC, St. Louis,
Missouri, for Appellants.




                               2
HENDRICKS, District Judge:

     In    December    2010,    while    a    student    at    the    University     of

North     Carolina,     Robert        Quinn     entered        into     a     Standard

Representation Agreement with Carl E. Carey, founder of Champion

Pro Consulting Group, Inc.            Carey thereby became Quinn’s sports

agent and maintained hopes to obtain lucrative opportunities for

Quinn with the National Football League (“NFL”).                       Eight months

later,    Quinn    terminated    his     Agreement      with     Carey      and   hired

Impact    Sports    Football     to    represent       him     instead.        Shortly

thereafter, Quinn signed a contract with the St. Louis Rams for

$4,073,468 over his first four seasons, with a signing bonus of

$5,362,585.

     After filing two related actions in other jurisdictions, 1

Plaintiffs    filed    the     instant       action    against       Impact    Sports,

Mitchell    Frankel,    Tony    Fleming,       and    Marvin    Austin, 2     alleging

principally that Impact Sports engaged in deceptive and unfair

practices     in   violation     of     the     North     Carolina       Unfair     and

Deceptive Practices Act (“UDTPA”) by their recruitment of Quinn.


     1 Plaintiffs filed suit in the United States District Court
for the Southern District of Texas on July 25, 2011, and the
Circuit Court of St. Charles County, State of Missouri on
November 14, 2011.    Plaintiffs voluntarily dismissed the Texas
action and settled the Missouri action.
     2 Robert Quinn and his wife, Christina Quinn, were also
originally named as Defendants, but were later dismissed from
the case.



                                         3
Following discovery, Plaintiffs moved to sanction Defendants for

their    alleged     spoliation     of   evidence.           After   a    hearing,      the

district court denied in part Plaintiffs’ motion for sanctions

and granted Defendants’ motion for summary judgment on all of

Plaintiffs’ claims.             Because the Court finds that Defendants’

actions fall outside the scope of the UDTPA, we affirm.



                                            I.

                                            A.

       Carey    is     a   full-time     associate        professor        at    Lonestar

College in Kingwood, Texas.                 He is also a National Football

League Players Association (“NFLPA”) Contract Advisor and the

founder of Champion Pro Consulting Group, located in Houston,

Texas.    In November 2010, Quinn contacted Carey about serving as

his    Contract      Advisor,    after   being       introduced      to    Carey     by   a

mutual friend.         Carey eventually met with Quinn and his family

in North Carolina, and they signed a Standard Representation

Agreement      (“SRA”)     on   December        4,   2010.     At    the      time   Carey

entered into the SRA with Quinn, he represented one other NFL

player; Quinn was the first rookie whom he represented.

       In addition to the SRA, Quinn and his father also entered a

Financial      Assistance       Agreement       (“FAA”)   with      Carey.        The   FAA

provided for Carey’s paying Quinn and/or his father $125,000 in

five    (5)    equal   installments      beginning        December       4,     2010,   and

                                            4
ending on June 1, 2011.              The initial payment was made in the

form of $5,000 in cash to Quinn and $20,000 in a check to his

father at the time of signing the SRA.                    The SRA did not mention

the FAA and a copy of the FAA was not filed with the NFLPA.

J.A. 180.

    The NFL locked out its players from March 11 to July 25,

2011.     During the lockout, the teams did not communicate with

players       and   were   not    negotiating       NFL   Player   Contracts.    In

addition, the NFLPA discontinued its agent regulation system,

making it possible for agents to contact and communicate with

players under existing contracts with other agents, something

that is normally prohibited by the NFLPA.                   Defendants admit that

they met with Quinn twice during the lockout, in mid-June and

mid-July of 2011, and that they had wanted to represent Quinn

since at least May of 2010.

        The    parties     dispute        the   extent     to   which     Defendants

interacted with Quinn through intermediaries, specifically, Todd

Stewart       (“Stewart”),       Marvin    Austin    (“Austin”),    and   Christina

Quinn (“Christina Quinn”).            Defendants admit that Stewart worked

for Defendants on a trial basis from 2009 through 2011 and acted

as an intermediary between Quinn and Impact Sports beginning in

June 2011.          However, they dispute the extent to which Stewart

was compensated for his efforts.                 While Stewart claims he does

not remember receiving money from Impact Sports, a former Impact

                                            5
Sports employee, Sean Kiernan, testified in his deposition that

he recalls seeing advances paid to Stewart through Western Union

during 2011 and 2012, in amounts as high as $5,000 per month.

        Defendants further deny that any interaction between Quinn

and Austin, or between Quinn and Christina Quinn, occurred at

Defendants’ behest.            Austin plays in the NFL for the Denver

Broncos       and    previously    played       football       with    Quinn    at     the

University      of    North    Carolina.        Christina      Quinn    began     dating

Quinn in 2011 and they are now married.                     Plaintiffs point to an

email    Defendant      Fleming   sent     on    July    12,    2011,    in    which    he

states that he and Austin “are making a hard push at Quinn

today.”        J.A. 2516.       They also cite a number of calls that

occurred between Fleming, Austin, Stewart, and Christina Quinn.

The   calls     between   Fleming,      Stewart,      and    Austin     date    back    as

early    as    November   5,    2010,    and    the     evidence      shows    Christina

Quinn being on calls with Fleming and Stewart starting June 6,

2011.

      The NFL held a draft in April 2011, in which Quinn was

drafted fourteenth in the first round by the St. Louis Rams.

According to Carey, after the NFL draft, he negotiated various

promotional deals on Quinn’s behalf and arranged for Quinn to

travel to St. Louis to look for a home in July 2011.                            On July

22, 2011, Quinn terminated his SRA with Carey by fax.                           The NFL

lockout then ended, and on July 28, 2011, Quinn entered into an

                                           6
SRA with Tony Fleming, an NFLPA certified Contract Advisor who

is affiliated with Impact Sports Football based in Boca Raton,

Florida.    Along with the SRA, Fleming and Quinn entered into a

Marketing     Advance   Agreement,     wherein      Fleming    advanced   Quinn

$100,000 to be repaid out of any future marketing income that

Fleming generated for him.          According to Defendants, the advance

was disclosed to and accepted by the NFLPA.               J.A. 75.    On August

4, 2011, Quinn signed a contract with the St. Louis Rams for

$4,073,468 over his first four seasons with a signing bonus of

$5,362,585.

     On    January   13,    2012,   Carey   filed    a    grievance   with    the

NFLPA, alleging that Quinn breached their SRA and claiming he

was entitled to quantum meruit for the reasonable value of his

services.     The Arbitrator found that Carey was entitled to an

award of $17,500, which compensated Carey for 70 hours of work

as a Contract Advisor at an hourly rate of $250.

     Plaintiffs filed suit in federal court on January 9, 2012,

asserting five claims: (1) unfair methods of competition; (2)

tortious interference; (3) slander per se; (4) civil conspiracy;

and (5) unjust enrichment.           The district court dismissed three

of the claims after Defendants moved to dismiss the complaint,

leaving only the claims for unfair methods of competition and

civil   conspiracy.        Following   discovery,     Defendants      moved   for

summary judgment on the remaining claims.                Plaintiffs then filed

                                       7
a motion for sanctions in the form of default judgment or an

adverse jury instruction directed against Defendants, alleging

that    the   Defendants       lost    or    deleted          critical    electronically-

stored evidence, namely, text messages.                         On July 15, 2015, the

district court denied in part and granted in part Plaintiffs’

motion for sanctions and granted Defendants’ motion for summary

judgment on all remaining claims.

       This appeal followed.



                                             II.

                                             A.

       We review the district court’s grant of summary judgment de

novo,    viewing       the    facts     in        the     light    most        favorable    to

Plaintiffs, the nonmovant.                  See Askew v. HRFC, LLC, 810 F.3d
263, 266 (4th Cir. 2016).               We may affirm “on any legal ground

supported     by   the   record       and    are        not   limited     to    the   grounds

relied on by the district court.”                        Jackson v. Kimel, 992 F.2d
1318, 1322 (4th Cir. 1993).             Summary judgment is warranted where

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                                   Fed. R.

Civ.    P.    56(a).         Because    we    are        sitting    in     diversity       and

addressing matters of North Carolina law, we apply governing

North Carolina law or, if necessary, predict how the Supreme



                                              8
Court of North Carolina would rule on an unsettled issue.                                See

Askew, 810 F.3d at 266.

                                         B.

      Plaintiffs first argue that the district court erred in

granting     summary      judgment     on       their        claim      that   Defendants

violated    the    UDTPA.     The     district         court      found    that   even     if

Defendants    acted    in    the    manner          alleged       by    Plaintiffs,      such

conduct    would    not     violate    the          UDTPA    as    a    matter    of    law.

Plaintiffs    disagree,      arguing    that         Defendants         committed      unfair

and   deceptive      acts    or     practices          by:     (1)      illegally      using

“runners”    to    recruit    Quinn    as       a    client;      (2)    paying   a     large

amount of money to Quinn in the form of a “Marketing Advance” as

a means of inducing him to terminate his SRA with Plaintiffs;

and (3) committing these acts as a means of retaliating against

Plaintiffs.       Defendants deny these allegations and assert that

there was nothing nefarious in giving Quinn a Marketing Advance,

a type of transaction typical in the industry.                            In Defendants’

view, the conduct alleged by Plaintiffs, even if taken to be

true, cannot establish any unfair or deceptive practices within

the scope of the UDTPA.              They contend that Carey has already

arbitrated his grievance in the proper forum through the NFLPA,

and that the UDTPA was not meant to address perceived wrongs in

recruitment practices by Contract Advisors.



                                            9
      Because we agree with the district court that Plaintiffs’

allegations, even when assumed to be true, are insufficient to

establish    a   violation      of    the     UDTPA,   we   address       the    factual

disputes    only    briefly     and    focus     instead    on    the    legal    issues

presented.

      To state a claim under the UDTPA, a claimant must allege

(1) an unfair or deceptive act or practice; (2) in or affecting

commerce; (3) which proximately caused injury to the plaintiff

or   his   business.      See     N.C.      Gen.   Stat.    §    75–1.1;    Walker    v.

Fleetwood Homes of N.C., Inc., 362 N.C. 63, 653 S.E.2d 393, 399

(2007);    Dalton    v.   Camp,       353 N.C. 647,     548 S.E.2d 704,    711

(2001).      Conduct in violation of the UDTPA must be immoral,

unethical, oppressive, unscrupulous, or substantially injurious

to consumers.        See, e.g., Gilbane Bldg. Co. v. Fed. Reserve

Bank, 80 F.3d 895, 902 (4th Cir.1996); Branch Banking & Trust

Co. v. Thompson, 107 N.C. App. 53, 418 S.E.2d 694, 700 (1992).

An act is deceptive if it has a tendency or capacity to deceive.

Dalton, 353 N.C. at 656, 548 S.E.2d at 711; Marshall v. Miller,

302 N.C. 539, 276 S.E.2d 397, 403 (1981).                   An act is unfair “if

it offends established public policy,” “is immoral, unethical,

oppressive,        unscrupulous,         or      substantially          injurious     to

consumers,” or “amounts to an inequitable assertion of . . .

power or position.”           Carcano v. JBSS, LLC, 200 N.C. App. 162,

684 S.E.2d 41, 50 (2009) (quotation omitted) (emphasis removed);

                                            10
see Gilbane Bldg. Co., 80 F.3d at 902.                         “Whether an act or

practice is unfair or deceptive under the UDTPA is a question of

law for the court.”             Kelly v. Ga.–Pac., LLC, 671 F. Supp. 2d
785, 798–99 (E.D.N.C. 2009) (collecting cases).

      In    a   recent    opinion,      this   Court    noted    that    the    UDTPA’s

provision       for   treble    damages    has    made     courts      “reluctant   to

classify every instance of wrongdoing in business transactions

as a violation of the UDTPA.”                  Curtis B. Pearson Music Co. v.

Everitt, 368 F. App’x 450, 455–56 (4th Cir. 2010); see also

Wilson v. Blue Ridge Elec. Membership Corp., 157 N.C. App. 355,

578 S.E.2d 692, 694 (2003) (“N.C. Gen. Stat. § 75–1.1 was not

meant to encompass all business activities or all wrongdoings in

a business setting but ‘was adopted to ensure that the original

intent of the statute . . . was effectuated.’”).                          Indeed, to

“prevail on an UDTPA claim, plaintiffs must demonstrate ‘some

type of egregious or aggravating circumstances.’”                         Id.     Here,

the allegations made by Plaintiffs, even if taken to be true, do

not   establish       egregious    or    aggravating     conduct       sufficient    to

establish a UDTPA claim.

      Plaintiffs        first   allege    that    Impact    Sports      violated    the

UDTPA      by   using    runners   to     recruit      Quinn    away    from    Carey.

“Runner” is a term of art used in the sports industry to refer

to “any individual who performs errands for a sports agent or

agency, including offering players benefits and money to entice

                                          11
them to become clients.”                J.A. 2066.                 Plaintiffs claim that

Defendants engaged Marvin Austin, Todd Stewart, and Christina

Quinn as runners to “secretly recruit” and “solicit” Quinn and

to   “poison       him   against      Carey.”          Plaintiffs          argue       that     this

conduct violates public policy and is both unfair and deceptive

under   the    UDTPA.         Plaintiffs         further       allege       that       Defendants

violated      the    UDTPA     by     giving       Quinn       a    $100,000           “Marketing

Advance”      to    induce     him     to    terminate          his       SRA        with   Carey.

According to Plaintiffs, because Defendants never intended for

Quinn   to    pay    back     this    advance,         the     payment         was    unfair    and

deceptive.

      Even     if    these     allegations         are       taken        to     be     true,    an

assumption we make only to get to the heart of this case, we

believe    that     such    activity        is   indicative          of    the       industry    in

which   these       parties    operate       and       falls    outside         the     scope    of

business      activities      the     UDTPA       is    designed          to    address.          To

support their claims, Plaintiffs assert that certain regulations

under the North Carolina Uniform Athlete Agents Act (“UAAA”) and

NFPLA prohibit the use of runners.                     They also cite numerous news

articles      indicating       that    the       practice          of     using       runners    is

reviled by many in the industry.                       However, rather than support

Plaintiffs’ claims, the evidence they cite indicates that the

business activities of Contract Advisors are already subject to

an extensive regulatory regime under the NFLPA.

                                             12
        For example, the NFLPA has carefully crafted regulations to

manage the business relationships at issue here, specifically,

between     players       and    agents       and   between    agents     and    agents.

Recognizing       the    potential       for    unfair    or     deceptive      practices

among    agents,        the     NFLPA    has    created    the    NFLPA    Regulations

Governing Contract Advisors (“Regulations”).                        It amended these

Regulations in June 2012 to expressly forbid the use of runners. 3

While this regulation was not in effect when Quinn entered into

an SRA with Impact Sports, its creation indicates that the NFLPA

was aware of the issues that using runners presented and that it

has taken significant steps to internally police such conduct.

Further,    the    Regulations          expressly    prohibit      Contract     Advisors

from “[e]ngaging in unlawful conduct and/or conduct involving

dishonesty, fraud, deceit, misrepresentation, or other activity

which    reflects       adversely        on    his/her    fitness    as    a    Contract

Advisor or jeopardizes his/her effective representation of NFL

players.”     (NFLPA Agent Regulations at Section 3).                     Violators of

this regulation are subject to arbitration proceedings.                            (NFLPA

Agent Regulations at Section 5).                     Given the well-established

internal systems of governance already in place, we decline to



     3 The collegiate football industry also internally regulates
the practice of using runners. The UAAA prohibits contact with a
student-athlete unless the agent is registered with the North
Carolina Secretary of State. See UAAA Art. 9 § 78C-98(b)(1).



                                               13
impose an additional statutory mechanism to govern the alleged

conduct.

       Such   an     imposition       would       conflict       with       North     Carolina’s

treatment of the UDTPA.               As stated by the Western District of

North Carolina in a recent opinion, “North Carolina courts have

refused    to    apply     the    UDTPA      to    .   .    .    matters        already         under

‘pervasive and intricate regulation’ by other statutory schemes

that   contain       separate     enforcement,             supervisory,           and      remedial

provisions.”         Hagy v. Advance Auto Parts, Inc., No. 3:15-CV-509-

RJC-DCK,      2016 WL 5661530,     at      *2   (W.D.N.C.           Sept.      28,       2016)

(quoting Skinner v. E.F. Hutton & Co, Inc., 314 N.C. 267, 333
S.E.2d 236, 241 (1985)).                 Recognizing that the “UDTPA’s broad

language      and    provision      for      treble        damages”         has      led    to    its

inclusion     “in     most    every     complaint          based      on    a   commercial         or

consumer transaction in North Carolina,” Judge Conrad noted that

courts have found this remedy inappropriate “where there already

exists     an       extensive       regulatory             regime          to     address         the

violations.”         Hagy, 2016 WL 5661530, at *2.                          This is “because

such a remedy under those circumstances would improperly create

overlapping         supervision,      enforcement,              and    liability           in    this

area.”     Id.       (quoting Wake County v. Hotels.com, LP, 2007 WL
4125456    (N.C.      Sup.    Ct.     Nov.     19,     2007)          (internal       quotations

omitted)); see also Skinner, 314 N.C. at 275, 333 S.E.2d at 241

(holding      that      the      UDTPA       does      not       apply          to    securities

                                              14
transactions         because       they       are    subject     to     “pervasive       and

intricate regulation”); Bache Halsey Stuart, Inc. v. Hunsucker,

38 N.C. 414, 248 S.E.2d 567, 570 (1978) (holding that the UDTPA

does    not    apply    to   commodities            transactions      because    they    are

subject to a “pervasive” federal scheme).

       While       admittedly      not    a   statutory       scheme,    the     NFLPA   has

created       an    extensive      regulatory         regime    to      govern    business

activities within the industry.                      It has provided a remedy for

violations in the form of monetary damages and a means to obtain

that remedy through arbitration. Plaintiffs themselves recognize

that the NFLPA views itself as a “self-regulating” industry.

Thus, were the Court to find the UDTPA applicable here, we would

risk improperly creating “overlapping supervision, enforcement,

and liability in” the NFLPA’s regime no different in kind from

that which Hagy cautioned against.                      Hagy, 2016 WL 5661530, at

*2.

       We also would have to ignore the practical workings of this

industry.          For example, the Marketing Advance complained of by

Plaintiffs appears to be a practice designed to maximize player

choice.            While     the     Regulations         do     not     touch      on    the

appropriateness of Marketing Advances, or other similar types of

payments, the evidence indicates that such payments are common

in    the   industry       and   implicitly         approved    by    the   NFLPA.       The

record reveals that Carey himself made a large payment to Quinn

                                               15
when solidifying their business relationship, with no apparent

expectation of repayment.               Specifically, he agreed to pay Quinn

and/or his father $125,000 pursuant to a Financial Assistance

Agreement, and he paid them a portion—$25,000—on the day they

entered into the SRA.                Carey’s own conduct indicates that these

kinds of payments are accepted as part of doing business in this

industry and would not be considered unfair or deceptive by the

NFLPA.        This    is     particularly       true    for    Defendants’        Marketing

Advance to Quinn, which was disclosed to and approved by the

NFLPA.         The     industry’s        implicit,       and    sometimes         explicit,

approval      of     these    types    of   payments      demonstrates        a     tactical

understanding of the business relationships at issue that we

would be unwise to disrupt.

      Moreover,        in    the     business     relationships        at    issue      here,

there    is    no    inherent        imbalance    of    power    that       would    make     a

statute like the UDTPA particularly necessary or beneficial to

apply.     “[T]he fundamental purpose of the U[D]TPA is to protect

the   consumer,       and     courts    invariably       look   to    that    purpose        in

deciding whether the act applies.”                      Food Lion, Inc. v. Capital

Cities/ABC, Inc., 194 F.3d 505, 520 (4th Cir. 1999).                                Here, no

protection is needed beyond the internal system of governance

already    in      place.       The    parties     in    this   case    are       not   in    a

business relationship of unequal power.                         Rather, the business

relationships         at     issue    are   demonstrative        of    the    competitive

                                             16
nature    of   NFL   recruiting        and     involve    Contract    Advisors     of

sufficiently similar business sophistication and means.

            Plaintiffs’ final allegation, that Defendants’ actions

were   motivated     by    a   retaliatory      animus,    does    not    alter   our

finding. Plaintiffs argue that Defendants harbored a retaliatory

animus against Carey because of disparaging comments Carey made

about Fleming in 2002, when Fleming was trying to recruit NFL

player     Julius    Peppers        (“Peppers”).         Peppers    opted    against

signing with Impact Sports and eventually signed with Carey.

Plaintiffs claim that Defendants resented Carey as a result.

Defendants assert that they had no knowledge of Carey’s alleged

comments to Peppers about Impact Sports until Carey filed this

action, and Plaintiffs have not provided any direct evidence to

contradict this assertion.              We agree with the district court

that the evidence submitted to support this claim “is little

more than allegations, conjecture, and speculation.”                     J.A. 3876.

       However, even if we were to assume Defendants’ actions were

retaliatory in nature, such a finding does not bring Plaintiffs’

claims within the scope of the UDTPA.                     North Carolina courts

have     typically   found      a     UDTPA    violation    where    the    alleged

retaliation is particularly egregious and without any legitimate

business purpose.         See Shepard v. Bonita Vista Props., L.P., 191
N.C. App. 614, 664 S.E.2d 388, 392 (2008), aff’d, 363 N.C. 252,

675 S.E.2d 332 (2009) (finding a UDTPA violation where an RV

                                          17
park    owner   turned      off   a   resident’s     power   in    retaliation     for

reporting the RV park to the local health depart and where the

park owner told the resident “she would ‘fix’ her”); see also

Martin v. Bimbo Foods Bakeries Dist., LLC, No. 5:15-CV-96-BR,

2015 WL 1884994, at *8 (E.D.N.C. Apr. 24, 2015) (denying motion

to dismiss UDTPA claim where plaintiff alleged that defendant

charged plaintiff unreasonable expenses in the operation of his

distribution        route   and   failed      to   obtain    the    best   price   for

plaintiff’s distribution rights to punish plaintiff for opposing

defendant’s abusive practice toward its distributors).                           Here,

there    is    no   overt    evidence    of     retaliation,       and   the   alleged

conduct can be readily explained as Defendants acting within the

accepted confines of the industry in which they operate.

       This Court would be remiss, therefore, to superimpose the

UDTPA upon the rough and tumble of NFL recruiting, a competitive

arena in which the incentives are already carefully balanced by

existing policies and regulations. To do so would be to distort

those incentives in a manner detrimental to players and agents

alike.        In sum, we find no basis to apply the UDTPA to the

allegations made by Plaintiffs.



                                         III.

       Because we find that Defendants’ actions did not constitute

a violation of the UDTPA, there can be no surviving claim that

                                           18
Defendants conspired to violate this statute.                    Civil conspiracy

requires “an underlying claim for unlawful conduct,” Sellers v.

Morton, 191 N.C. App. 75, 661 S.E.2d 915, 922 (2008) (quoting

Toomer v. Garrett, 155 N.C. App. 462, 574 S.E.2d 76, 92 (2002)),

and   none    remains.      Accordingly,      Plaintiffs’        civil    conspiracy

claim also fails as a matter of law.



                                       IV.

      Having      granted   summary   judgment      on     Plaintiffs’    remaining

claims,      Plaintiffs’    appeal    that    the   district      court    erred   in

failing      to   award   sanctions   in     the    form    of   an   adverse   jury

instruction is moot.         For the foregoing reasons, we affirm the

district court’s judgment.

                                                                           AFFIRMED




                                        19